

Employment Agreement
Net Perceptions, Inc., with Nigel P. Ekern




This Employment Agreement (the "Agreement"), dated as of January 1, 2006, is
entered into between Net Perceptions, Inc., a Delaware corporation (the
"Company") and Nigel P. Ekern (the "Employee").


WITNESSETH:


Whereas, the Company desires to employ the Employee and to be assured of his
services on the terms and conditions hereinafter set forth; and


Whereas, the Employee is willing to accept such employment on such terms and
conditions.


Now, Therefore, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Employee hereby agree as follows:


1. Employment. The Company hereby employs the Employee on the terms set forth
below, and the Employee accepts such employment, upon the terms and subject to
the conditions set forth in this Agreement.


2. Term. The term of this Agreement shall commence as of January 1, 2006 (the
"Commencement Date") and continue until termination by the Company or the
Employee by delivery of written notice of termination (the date of such
termination being the "Expiration Date"), or until otherwise terminated pursuant
to the provisions of Section 10 hereof, whichever first occurs (the "Term").


3. Duties. (a) During the Term of this Agreement, the Employee shall serve as
the Chief Administrative Officer and Secretary of the Company, or in such other
executive capacity as may be assigned to him, and shall perform all duties
commensurate with his position and as may be assigned to him by the Executive
Chairman of the Company or such other person(s) as may be designated by the
Board of Directors of the Company. The Employee shall devote as much time as is
necessary to perform his duties hereunder and shall use his best efforts, skills
and abilities to promote the interests of the Company and to diligently and
competently perform the duties of his position. The Employee’s performance shall
be subject to annual review.


(b) The Employee shall report to the Executive Chairman of the Company or such
other person(s) as may be designated by the Board of Directors of the Company
and shall at all times keep the such persons promptly and fully informed (in
writing if so requested) of his conduct of the business or affairs of the
Company, and provide such explanations of his conduct as may be required.



--------------------------------------------------------------------------------


(c) The Employee’s duties shall be performed at the Corporation’s offices in
Stamford, Connecticut. The Employee shall travel to other locations as may be
necessary for Employee to perform his duties.


4. Compensation and Benefits. (a) During the term of this Agreement, the Company
shall pay to the Employee, and the Employee shall accept from the Company, as
compensation for the performance of services under this Agreement and the
Employee's observance and performance of all of the provisions hereof, a salary
of $75,000 per year (the "Base Compensation"). The Employee's salary shall be
payable in accordance with the normal payroll practices of the Company and shall
be subject to withholding for applicable taxes and other amounts. In addition to
the Base Compensation, the Employee may, in the sole and absolute discretion of
the Board of Directors of the Company, be entitled to performance bonuses which
may be based upon a variety of factors, including the Employee’s performance and
the achievement of Company goals, all as determined in the sole and absolute
discretion of the Board of Directors of the Company.


(b) During the term of this Agreement, the Employee shall be entitled to
participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company's medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its personnel with commensurate duties from time to time. The Company retains
the right to terminate or alter any such plans or policies from time to time.
The Employee shall also be entitled to four weeks paid vacation each year, sick
leave and other similar benefits in accordance with policies of the Company from
time to time in effect for personnel with commensurate duties.


(c) The Employee shall also be entitled to participate, at the sole and absolute
discretion of the Board of Directors of the Company, in the Company's incentive
stock option plan. Such participation shall be based upon, among other things,
the Employee's performance and the Company's performance. In addition, the
Employee may be entitled, during the term of this Agreement, to receive such
additional options, at such exercise prices and other terms, and/or to
participate in such other bonus plans, whether during the term of this Agreement
or upon termination pursuant to Section 10 hereof, as the Board of Directors of
the Company may, in its sole and absolute discretion, determine.


5. Reimbursement of Business Expenses. During the term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
satisfactory to the Company and in specific accordance with such guidelines as
may be established from time to time by the Company’s Board of Directors, the
Employee shall be reimbursed by the Company for all reasonable business expenses
actually and necessarily incurred by the Employee on behalf of the Company in
connection with the performance of services under this Agreement.


6. Representation of Employee; Restrictions on Sale. (a) The Employee represents
and warrants that he is not party to, or bound by, any agreement or commitment,
or subject to any restriction, including but not limited to agreements related
to previous employment containing confidentiality or noncompete covenants, which
in the future may have a possibility of adversely affecting the business of the
Company or the performance by the Employee of his duties under this Agreement.


2

--------------------------------------------------------------------------------


(b) The Employee further covenants and agrees that he will not sell, transfer,
assign, pledge or otherwise dispose of any shares of capital stock or securities
convertible into capital stock of the Company granted pursuant to any stock
incentive or similar plan of the Company until the Expiration Date and such
restrictions on dispositions shall apply upon a termination of this Agreement
for cause as described in Section 10(c) hereof; provided, however, that the
restrictions with respect to such dispositions as set forth in this sentence
shall not apply to the Employee in the event of a termination of this Agreement
pursuant to Sections 10(a), 10(b) or 10(d) hereof. With respect to any shares of
capital stock or securities convertible into capital stock of the Company that
are owned by Employee other than those granted to Employee pursuant to this
Agreement, the Employee shall give to the Company's Executive Chairman or such
other designated member of the Board of Directors of the Company five business
days advance written notice of any intent to sell such securities. Such
restrictions on disposition may also be waived from time to time in the sole and
absolute discretion of the Company’s Board of Directors. Notwithstanding the
foregoing, Employee shall, to the extent permitted under applicable law, rule or
regulation, be permitted to transfer shares of capital stock or securities
convertible into capital stock of the Company to his immediate family members or
trusts for the benefit of his immediate family members for estate planning
purposes; provided that any such transferees shall be subject to the
restrictions applicable to Employee set forth herein.


7. Confidentiality. For purposes of this Section 7, all references to the
Company shall be deemed to include all of the Company's affiliates and
subsidiaries.


(a) Confidential Information. The Employee acknowledges that as a result of his
employment with the Company, the Employee has and will continue to have
knowledge of, and access to, proprietary and confidential information of the
Company, including, without limitation, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, financial
and marketing information, information with respect to business and product
development, including, without limitation, acquisitions and new lines of
business, and the identity of customers and suppliers (collectively, the
"Confidential Information"), and that such information, even though it may be
contributed, developed or acquired by the Employee, constitutes valuable,
special and unique assets of the Company developed at great expense which are
the exclusive property of the Company. Accordingly, the Employee shall not, at
any time, either during or subsequent to the Term of this Agreement, use
(whether for personal gain or otherwise), reveal, report, publish, transfer or
otherwise disclose to any person, corporation or other entity, any of the
Confidential Information without the prior written consent of the Company,
except (i) to responsible officers and employees of the Company and other
responsible persons who are in a contractual or fiduciary relationship with the
Company and who have a need for such information for purposes in the best
interests of the Company, (ii) for such information which is or becomes of
general public knowledge from authorized sources other than the Employee, and
(iii) for such disclosure as is required by law or legal process and then only
with as much prior written notice to the Company as is practical under the
circumstances and only to the extent required by such law or legal process. The
Employee acknowledges that the Company would not enter into this Agreement
without the assurance that all such Confidential Information will be used for
the exclusive benefit of the Company.


3

--------------------------------------------------------------------------------


(b) Return of Confidential Information. Upon the termination of Employee's
employment with the Company, the Employee shall promptly deliver to the Company
all drawings, manuals, letters, notes, notebooks, reports and copies thereof and
all other materials relating to the Company's business, including without
limitation any materials incorporating Confidential Information, which are in
the Employee's possession or control.


(c) Inventions, etc. The Employee will promptly disclose to the Company all
designs, processes, inventions, improvements, discoveries and other information
related to the business of the Company (collectively "developments") conceived,
developed or acquired by him alone or with others during the term of this
Agreement, whether or not conceived during regular working hours, through the
use of Company time, material or facilities or otherwise. All such developments
shall be the sole and exclusive property of the Company, and upon request the
Employee shall deliver to the Company all drawings, models and other data and
records relating to such developments. In the event any such developments shall
be deemed by the Company to be patentable or copyrightable, the Employee shall,
at the expense of the Company, assist the Company in obtaining any patents or
copyrights thereon and execute all documents and do all other things necessary
or proper to obtain letters patent and copyrights and to vest the Company with
full title thereto.


8. Non-competition. For purposes of this Section 8, all references to the
Company shall be deemed to include all of the Company's affiliates and
subsidiaries. The Employee will not utilize his special knowledge of the
business operations of the Company and his relationships with customers,
suppliers of the Company and others to compete with the Company. During the Term
of this Agreement and for a period of two (2) years after the Expiration Date,
the Employee shall not engage, directly or indirectly, or have an interest,
directly or indirectly, anywhere in the United States of America or any other
geographic area where the Company does business or in which its products or
services are marketed, alone or in association with others, as principal,
officer, agent, employee, director, partner or stockholder (except with respect
to his employment by the Company), or through the investment of capital, lending
of money or property, rendering of services or otherwise, in any business
competitive with or substantially similar to that engaged in by the Company
during the Term of this Agreement, or any line of business or acquisition that
the Company either (i) contemplates entering into, whether or not actually
entered into, or (ii) has obtained due diligence or other information on during
Employee’s employment with the Company (it being understood hereby, that the
ownership by the Employee of five percent (5%) or less of the stock of any
company listed on a national securities exchange shall not be deemed a violation
of this Section 8 and it being further understood that nothing herein shall
prevent the Employee from engaging in the business of investing, reinvesting, or
trading in securities or other financial instruments). During the same period,
the Employee shall not, and shall not permit any of his employees, agents or
others under his control to, directly or indirectly, on behalf of himself or any
other person, (i) call upon, accept competitive business from, or solicit the
competitive business of any person who is, or who had been at any time during
the preceding two (2) years, a customer of the Company or any successor to the
business of the Company, or otherwise divert or attempt to divert any business
from the Company or any such successor, or (ii) directly or indirectly recruit
or otherwise solicit or induce any person who is an employee of, or otherwise
engaged by, the Company or any successor to the business of the Company to
terminate his or her employment or other relationship with the Company or such
successor, or hire any person who has left the employ of the Company or any such
successor during the preceding two (2) years. The Employee shall not at any
time, directly or indirectly, use or purport to authorize any person to use any
name, mark, logo, trade dress or other identifying words or images which are the
same as or similar to those used at any time by the Company in connection with
any product or service, whether or not such use would be in a business
competitive with that of the Company. Any breach or violation by the Employee of
the provisions of this Section 8 shall toll the running of any time periods set
forth in this Section 8 for the duration of any such breach or violation.


4

--------------------------------------------------------------------------------


9. Remedies. The restrictions set forth in Sections 7 and 8 are considered by
the parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 7 and 8 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Sections 7 or 8.
Accordingly, the Employee agrees that, in addition to any other remedies
available to the Company, the Company (i) shall be entitled to specific
performance, injunction, and other equitable relief to secure the enforcement of
such provisions and (ii) shall not be required to post bond in connection with
seeking any such equitable remedies. If any provisions of Sections 7, 8, or 9
relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, the
maximum time period, scope of activities or geographic area, as the case may be,
shall be reduced to the maximum which such court deems enforceable. If any
provisions of Sections 7, 8, or 9 other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which adjudication is made) in such manner as to render them
enforceable and to effectuate as nearly as possible the original intentions and
agreement of the parties.


10. Termination. This Agreement may be terminated prior to the expiration of the
Term set forth in Section 2 upon the occurrence of any of the events set forth
in, and subject to the terms of, this Section 10.


(a) Death. This Agreement will terminate immediately and automatically upon the
death of the Employee. If this Agreement is terminated on account of the death
of the Employee, then the Employee's estate shall be entitled to receive accrued
Base Compensation through the date of such termination, and the Employee and the
Employee’s estate shall have no further entitlement to Base Compensation, bonus,
or benefits from the Company following the effective date of such termination.


(b) Disability. This Agreement may be terminated at the Company's option,
immediately upon notice to the Employee, if the Employee shall suffer a
permanent disability. For the purposes of this Agreement, the term "permanent
disability" shall mean the Employee's inability to perform his duties under this
Agreement for a period of sixty (60) consecutive days or for an aggregate of
ninety (90) days, whether or not consecutive, in any twelve (12) month period,
due to illness, accident or any other physical or mental incapacity, as
reasonably determined by the Board of Directors of the Company. In the event
that a dispute arises with respect to the disability of the Employee, the
parties shall each select a physician licensed to practice in the State of
Connecticut to make such a determination. If the two (2) physicians selected
cannot agree on a determination, they will mutually select a third physician and
the decision of the majority of the three (3) physicians will be binding. If
this Agreement is terminated on account of the permanent disability of the
Employee, then the Employee shall be entitled to receive accrued Base
Compensation through the date of such termination, and the Employee shall have
no further entitlement to Base Compensation, bonus, or benefits from the Company
following the effective date of such termination.


5

--------------------------------------------------------------------------------


(c) Cause. This Agreement may be terminated at the Company's option, immediately
upon notice to the Employee, and solely with respect to clauses (i) and (iii)
below, after the expiration of a 10-day cure period after written notice thereof
to the Employee, upon: (i) breach by the Employee of any material provision of
this Agreement; (ii) gross negligence or willful misconduct of the Employee in
connection with the performance of his duties under this Agreement;
(iii) Employee's failure to perform any reasonable directive of the Executive
Chairman or the Board of Directors of the Company; (iv) fraud, criminal conduct,
dishonesty or embezzlement by the Employee; or (v) Employee's misappropriation
for personal use of any assets (having in excess of nominal value) or business
opportunities of the Company. If this Agreement is terminated by the Company for
cause, then the Employee shall be entitled to receive accrued Base Compensation
through the date of such termination, and the Employee shall have no further
entitlement to Base Compensation, bonus, or benefits from the Company following
the effective date of such termination.


(d) Without Cause. This Agreement may be terminated, other than upon a Change in
Control, at any time by the Company without cause immediately upon giving
written notice to the Employee of such termination. In such event, Company shall
pay to the Employee his Base Compensation in accordance with the normal payroll
practices of the Company through the 12-month anniversary of the date of
termination.


(e) Change in Control. (i) This Agreement may be terminated by the Company upon
the effectiveness of a Change in Control. If this Agreement is terminated by the
Company upon a Change in Control, then the Employee shall be entitled to receive
accrued Base Compensation through the date of such termination, and the Employee
shall have no further entitlement to Base Compensation, bonus, or benefits from
the Company following the effective date of such termination.


(ii) As used herein, “Change in Control” shall mean any of the following:


(A) The date any entity or person other than Warren Kanders or his affiliates
shall have become the beneficial owner of, or shall have obtained voting control
over, fifty percent (50%) or more of the outstanding Common Stock of the
Company;


6

--------------------------------------------------------------------------------


(B) The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period (not including any period
prior to the execution of this Agreement) unless the nomination for election by
the Company’s stockholders of each new director was approved by the vote of a
majority of the directors then still in office who were in office at the
beginning of the 12-month period;


(C)  The date the Company consummates (x) a merger or consolidation of the
Company with or into another corporation, in which the Company is not the
continuing or surviving corporation or pursuant to which any shares of Common
Stock of the Company would be converted into cash, securities or other property
of another corporation, other than (i) a merger or consolidation of the Company
in which holders of Common Stock immediately prior to such merger or
consolidation have the same proportionate ownership of Common Stock of the
surviving corporation immediately after such merger or consolidation as
immediately before such merger or consolidation and (ii) a merger or
consolidation of the Company in which holders of Common Stock immediately prior
to such merger or consolidation continue to own at least a majority of the
combined voting securities of the Company (or the surviving entity) outstanding
immediately after such merger or consolidation, or (y) the sale or other
disposition of all or substantially all of the assets of the Company.


(f) By the Employee. This Agreement may be terminated at the Employee's option
upon thirty (30) days’ notice to the Company. If this Agreement is terminated by
the Employee, then the Employee shall be entitled to receive accrued Base
Compensation through the date of such termination, and the Employee shall have
no further entitlement to Base Compensation, bonus, or benefits from the Company
following the effective date of such termination.


(g) Other Actions Upon Termination. (i) Upon the termination or expiration of
this Agreement, the Employee shall be deemed to have immediately resigned as an
officer and director of the Company (if he then holds such offices). The
Employee shall take such other actions and execute such other documents or
instruments as may be required or advisable to document and confirm his
resignation and ensure its effectiveness.


(ii) The Employee shall not at any time following the termination or expiration
of this Agreement make any public statements relating to the Company or any of
its subsidiaries or affiliates or such entities' directors, officers or
executives, except as required by law or legal process or in connection with
litigation commenced to enforce the terms of this Agreement.


(h) No Other Liabilities. Upon the termination or expiration of this Agreement,
the Company shall have no liability except as specifically set forth in this
Section 10.


11. Tax Effect. If the compensation payable under this Agreement, either alone
or together with other payments to the Employee from the Company or one of its
subsidiaries would constitute a “parachute payment” (as defined in Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”)), such severance
compensation may be reduced to the largest amount as will result in no portion
of the severance compensation payments hereunder being subject to the excise tax
imposed by Section 4999 of the Code or being disallowed as deductions to the
Company under Section 280G of the Code. The determination of whether any
reduction shall be made in the severance compensation payments hereunder
pursuant to the foregoing provision shall be made jointly by the Employee and
the Company. The Employee shall be liable for the payment of income and excise
taxes, if any, applicable to him on such severance compensation.


7

--------------------------------------------------------------------------------


12. Miscellaneous.


(a) Survival. The provisions of Sections 7, 8, and 9 shall survive the
termination of this Agreement.


(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and merges and supersedes any prior or contemporaneous agreements
between the parties pertaining to the subject matter hereof.


(c) Modification. This Agreement may not be modified or terminated orally, and
no modification or waiver of any of the provisions hereof shall be binding
unless in writing and signed by the party against whom the same is sought to be
enforced.


(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party's right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.


(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and permitted assigns.


(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.


 
8

--------------------------------------------------------------------------------


 
To the Company:
Net Perceptions, Inc.
 
One Landmark Square
 
Stamford, Connecticut 06901
 
Attention: Warren B. Kanders, Executive Chairman
   
With a copy to:
Kane Kessler, P.C.
 
1350 Avenue of the Americas
 
New York, New York 10019
 
Attention: Robert L. Lawrence, Esq.
   
To the Employee:
Nigel P. Ekern
 
741 Hollow Tree Ridge Road
 
Darien, CT 06820
   

(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.


(h) Jurisdiction; Venue. This Agreement shall be subject to the exclusive
jurisdiction of the courts located in New York County, New York. Any breach of
any provisions of this Agreement shall be deemed to be a breach occurring in the
State of New York by virtue of a failure to perform an act required to be
performed in the State of New York, and the parties irrevocably and expressly
agree to submit to the jurisdiction of the courts located in New York County,
New York for the purpose of resolving any disputes among them relating to this
Agreement or the transactions contemplated by this Agreement and waive any
objections on the grounds of forum non conveniens or otherwise. The parties
hereto agree to service of process by certified or registered United States
mail, postage prepaid, addressed to the party in question.


(i) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of New York, without regard to the conflicts of law
principles thereof.


(j) No Third-Party Beneficiaries. Each of the provisions of this Agreement is
for the sole and exclusive benefit of the parties hereto and shall not be deemed
for the benefit of any other person or entity.
[Signature page follows:]
 
9

--------------------------------------------------------------------------------




In Witness Whereof, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.

 

   Net Perceptions, Inc.          
By:       
 
 Warren B. Kanders, Executive Chairman
                                                                          
 Nigel P. Ekern

 
 

--------------------------------------------------------------------------------

